Title: From Thomas Jefferson to Archibald Stuart, 22 February 1796
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Feb. 22. 1796.

My letter of Jan. 3. was still in my hands, when the reciept of considerable orders for nails, immediately wanting, prevented my commencing a supply for Staunton. I therefore thought it better to hold up my letter till I could begin on a stock for Staunton. We are now at work on them, and in about 10. days shall have ready a supply of VIs. VIIIs. Xs. XIIs. XVIs. XXs. and of XVI. penny brads. Say 100. ℔ of each, which shall be followed by successive and timely supplies.
I percieve by the last Philadelphia prices current that there is a rise of 1d. to 1½ d. per ℔ on nails. I wait to see if this is permanent or a casualty of the day; in the former case that addition will be made to the prices stated in the former letter. I will thank you to put me immediately into the hands of some good retailer, and I will promise to trouble you no  more on this subject.—I have just recieved my cutting machine, and iron for 4. pennies, which I shall shortly begin to cut. I doubt whether the larger nails will be called for cut, as they are not fit for country work. Should they be desired however, I will provide proper iron and furnish them. Let me hear from you as soon as you can. Adieu Your’s affectionately

Th: Jefferson

